This case was tried in the district court of Beaver county on the 28th day of September, 1920. An appeal was perfected by filing a petition in error with case-made attached in this court on the 2nd day of March, 1921.
On the 1st day of August, 1923, the plaintiff in error filed his brief in this court. The appearance docket shows due service upon the attorney for the defendants in error on the 1st day of August, 1923. The defendants in error have filed no brief, and no extension of time has been granted, and no excuse is shown why brief has not been filed. The records of the clerk's office show that the counsel for the defendants in error withdrew the case-made on the 11th day of August, 1923, and still retain the same.
We have examined the errors as signed in the brief of the plaintiff in error and the abstract of the record upon which they are predicated, and the grounds urged for a reversal appear to be well taken.
Where such a situation is presented as has arisen in this case, we are required to search the record for reasons why the judgment should be upheld, neither are we required to search for authorities in support of the judgment appealed from.
Upon the authorities of Miles v. Bird, 41 Okla. 428,138 P. 789; Walker v. Robinson, 66 Okla. 56, 166 P. 1042, the judgment appealed from will be reversed in accordance with the prayer of the petition in error, and the cause remanded.
JOHNSON, C. J., McNEILL, V. C. J., and KANE, KENNAAMER, COCHRAN, and HARRISON. JJ., concur.